     Case 3:18-cv-00547-LAB-MDD Document 92 Filed 10/21/20 PageID.476 Page 1 of 2



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   LANCE WILLIAMS,                           Case No.: 18cv547-LAB-MDD
11                                Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
12   v.                                        MOTION TO APPOINT A
                                               PRIVATE INVESTIGATOR
13   O. ORTEGA, et al.,
14                             Defendants.
                                               [ECF No. 91]
15
16         On October 21, 2020, Lance Williams (“Plaintiff”), a state prisoner
17   proceeding pro se and in forma pauperis, filed a motion for appointment of a
18   private investigator. (ECF No. 91). Plaintiff contends he needs an
19   investigator to help locate and interview witnesses “to minimize jury trial
20   time due to testifying.” (Id. at 1).
21         Title 28, U.S.C. § 1915, authorizes federal courts to permit
22   commencement of a suit without prepayment of fees and costs upon a
23   showing of indigency and allows indigents who are unable to pay the entire
24   filing fee upon filing to pay in installments. 28 U.S.C. § 1915(a) & (b).
25   Section 1915 does not authorize or require federal courts to finance or
26   subsidize a civil action or appeal by paying expert fees or other costs. Hadsell
27

                                               1
                                                                       18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 92 Filed 10/21/20 PageID.477 Page 2 of 2



1    v. Commissioner of Internal Revenue Service, 107 F.3d 750, 752 (9th Cir.
2    1997); Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993). The expenditure of
3    public funds on behalf of an indigent litigant is proper only when authorized
4    by Congress. See United States v. MacCollom, 426 U.S. 317, 321 (1976);
5    Tedder v. Odel, 890 F.2d 210, 211 (9th Cir. 1989).
6          Plaintiff has not shown any Congressional authority for the Court to
7    pay for an investigator for him in this civil action. An incarcerated pro se
8    plaintiff may have great difficulty pursuing his action from prison, but that
9    does not mean that the Court can or must fund his efforts. He must find a
10   way to prosecute his action within his financial means and consistent with
11   his status as a prisoner.
12         Accordingly, Plaintiff’s motion for a private investigator is DENIED.
13         IT IS SO ORDERED.
14   Dated: October 21, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             2
                                                                       18cv547-LAB-MDD
